Final Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/121,968 (hereinafter also referred to as ‘968 or the instant application), filed December 15, 2020, which is a reissue application of U.S. Patent No. 10,157,951 (hereinafter also referred to as ‘951) issued December 18, 2018 (filed as U.S. Application No 15/676,069 on August 14, 2017 (hereinafter also referred to as ‘069)) which claims the benefit of Korean Patent Application No. 10-2017-0006285, filed on January 13, 2017. 1  

3. With regard to litigation involving ‘951, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘951 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  	
4.  The ‘951 patent issued with claims 1-16 (hereinafter also referred to as the patent claims).  A preliminary amendment filed concurrently with the application on December 15, 2020 was entered and considered. This preliminary filing amended patent claim 12 and added claims 17-42.   The amendment also presented changes to the specification.
Most recently, a response was filed in which patent claims 1, 8, 12 and 15 were amended and previously presented claims 17, 22, 31 and 38 were also amended. A new drawing and consent were filed.  Amendments to the specification were also presented. 

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-42 are pending.
Claims 1-42 are examined.
Claims 31-36 and 38-41 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, AIA  provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 2, “reissued of ” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:
            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Amendment
8. The amendment filed July 20, 2022 does not comply with 37 CFR 1.173  (b)(2), i.e. Making amendments in a reissue application, Claims, and (d), i.e. Changes shown by marking, Appropriate correction is required. See also MPEP § 1453(11).
	Specifically, the previously added claims 17, 22, 31 and 38 include the parenthetical “(New)” rather than --(New, amended)--.  See MPEP 1453, V, D.  Also new, amended claim 22 shows deleted language improperly.
  
Consent
9.  The consent filed July 20, 2022 is acceptable.  

Drawings
10. The new drawing was received on July 20, 2022.  The drawing is acceptable.


11.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, , the combination of wire layers, MJT structures, wire layer/bit lines and wire layer/drain regions of cell transistors as claimed in claims 1, 8, 12, first circuits as claimed in claim 14, a wire layer disposed on the MTJ structure and forming a plurality of bit lines as claimed in claim 17, 31 and 38, and the logic region/circuits of the lower chip/second part/chip as claimed in claim 3, 11, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
12.  Claim 33 is objected to because of the following informalities:  in line 1, “fourth” should be --four--..  Appropriate correction is required.

 				Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.  Claims 31-36 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 31 and 38 still recite interconnected first and second chips on lines 2 and 4.  See pages 34 and 36-37 of the 7/20/2022 response, e.g. “(Figs. 1, 4, items 200, 220, col. 2, lines 50-67; col. 8, lines 4-37)”.  See also col. 1, line 15- col. 2, line 2 as well as col. 2, lines 50-67 and Figures 1, 5 and 8A-8B i.e.:
The inventive concept relates to an image sensor, such as a complementary metal-oxide semiconductor (CMOS) image sensor, having a stacked structure in which two semiconductor chips are bonded to each other.

Generally, a CMOS image sensor (CIS) may include a pixel area and a logic area. In the pixel area, a plurality of pixels are arranged in a two-dimensional array structure, wherein each pixel includes a photodiode and several pixel transistors. The pixel transistors may include, for example, a transfer transistor, a reset transistor, a source follower transistor, and a selecting transistor. Logic circuits for processing pixel signals from the pixel area may be arranged in the logic area. Recently, a CIS has been developed where a pixel area is formed on one chip and a logic area is formed on another chip and the two chips are stacked together. A CIS having such a stacked structure may provide images with high image quality due to, for example, being able to increase of the number of pixels in the pixel area without decreasing their size and/or optimization of performance of logic circuits in the logic area.


SUMMARY
The inventive concept provides an image sensor, such as a complementary metal-oxide semiconductor (CMOS) image sensor (CIS), with a simplified stacked structure and improved operation characteristics.

According to an aspect of the inventive concept, there is provided a complementary metal-oxide semiconductor (CMOS) image sensor (CIS) including an upper chip, in which a plurality of pixels are arranged in a two-dimensional array structure; and a lower chip, which is below the upper chip and includes a logic region having arranged therein logic circuits and a memory region having embedded therein a magnetic random access memory (MRAM), wherein the MRAM is configured to operate as image buffer memory for storing image data processed by the logic region.

According to another aspect of the inventive concept, there is provided a complementary metal-oxide semiconductor (CMOS) image sensor (CIS) including an upper chip, in which a plurality of pixels are arranged in a two-dimensional array structure, color filters and micro-lenses are arranged above the pixels, and first wire layers are arranged below the pixels, wherein each of the plurality of pixels includes a photodiode and pixel transistors; and a lower chip, which is below the upper chip and includes a logic region having arranged therein logic circuits and second wire layers and a memory region having disposed therein a magnetic random access memory (MRAM) adjacent to the logic region, wherein the first wire layers are electrically connected to the second wire layers, and the MRAM is configured to operate as image buffer memory for storing image data processed by the logic region.

…


FIG. 1 is an exploded perspective view of a complementary metal-oxide semiconductor (CMOS) image sensor (CIS) according to an example embodiment. The CIS of FIG. 1 comprises an upper chip 100 including pixels and a lower chip 200 including logic circuits. Chips 100 and 200 are shown spaced apart for purposes of illustration.

(13) In the CIS 1000 according to the present embodiment, the upper chip 100 comprises a plurality of pixels arranged in a two-dimensional array structure (to be described below in more detail with reference to FIGS. 2 through 3B). The lower chip 200 comprises a logic area (210 in FIG. 4) and a memory area (220 in FIG. 4). The lower chip is electrically connected to the upper chip 100 so that pixel signals from the upper chip 100 may be transferred to logic circuits of the logic area 210 of the lower chip 200. The stacked structure of the upper chip 100 and the lower chip 200 will be described below in more detail with reference to FIGS. 8A through 9B.
(Bold emphasis added.)
Such a sensor having a stacked structure, i.e. electrically connected upper chip having pixels and a lower chip having logic and memory, as described is not claimed, i.e. not just two chips “electrically connected” as claimed.

Allowable Subject Matter
Claims 31-36 and 38-41, as best understood (see discussion above), are allowable. The remainder of the claims, as best understood (see discussion above)2, are allowed.

 Response to Arguments
The remarks on pages 25-48 have been considered in their entirety.  Specifically:
With regard to the remarks on pages 25 and 40-41, i.e. concerning 37 CFR 1.173, ADS, Consent, have been noted.  See paragraphs 7 -9 above.    
With regard to remarks on page 42, i.e.concerning the drawings, see paragraphs 10-11 above. The response sets forth:
Applicant notes that the features of claims 1, 8, 12, 14, 17, 31, and 38
are depicted in Figs. 1, 3A and 3B, 5, 6A, and 8B. See also, Fig. 10,
showing the various circuits described in claims 3, 11, 30-31, and 38.
It would be overly cumbersome, if not impossible, to show all of these
features in a single figure, so Applicant’s figures show these features
by breaking up the feature into manageable, draftable drawings.

Section I above (Status of Claims and Support for the Claims)
adequately shows where there is support in the figures as well as
specification for these claim features.   

However, e.g., with regard to the last two lines of claim 1, i.e. “wherein the MTJ structures are positioned between a wire layer forming a plurality of bit lines and a wire layer connected to drain regions of the cell transistors.” (emphasis added), the response sets forth (Figs. 5, 6A, item 225 is between MM1 or MMn-2. and bit line BL)” as support.  Figure 5 shows one MTJ between a wire layer/wiring MM1 or MMn-2 (Note col. 8, lines 59-60) and wire layer/wiring MMn.  Fig. 6 shows MJTs (far left) each between a source line SL and a bit line BL.  Neither Figure shows what is claimed, i.e. a wire layer forming a plurality of bit lines and wire layer connected to drain regions of the cell transistors  and MJTs positioned therebetween.  Furthermore, even if it would be cumbersome to show in one Figure, there is no shown correlation between the wire layers of Figure 5 and the lines of Figure 6, see, e.g., 37 CFR 1.84(p)(4), MPEP 608.02. This also applies to identical language in claims 8 and 12 and similar language of claims 17, 31 and 38.  Continuing, with regard to claims 3, 11, and 14, the response sets forth, e.g., Figure 10 and col. 16, line 53-col. 7, line 59 and col. 17, lines 27-59 as support.  However, Figure 10 does not show the claimed combination, e.g. a logic region as claimed in claim 3.  Furthermore, since the portions of the specification relied upon refer numbered elements and Figures, e.g. “The pixel array 100P may comprise the various structures described herein, such as with respect to FIGS. 2, 3A and 3B. The timing generating circuit 211, the analog signal processing circuit 213, the ADC circuit 215, the image signal processing circuit 217, and the control circuit 219 may be disposed in the logic area 210 of the lower chip 200, whereas the MRAM 220C may be disposed in the memory area 220 of the lower chip 200 in an embedded form.” and “Referring to FIG. 2, the analog signal processing circuit 213 may comprise correlated-double sampling (CDS) circuits and/or a signal amplifiers included in the row drive circuit 40 and the column signal processing circuit 50.”, it is unclear why it “would be overly cumbersome, if not impossible, to show all of the described features in such Figures. 
With regard to the remarks on page 43, i.e. concerning claim objections, see paragraph 12 above.  
The remarks on page 43, section F have been noted.  
With regard to the remarks on pages 44-45, i.e. concerning 35 USC 112(a), see paragraph 13 above and note the claim language “a second chip electrically connected to the first chip” as compared to the description, e.g.. Figures 1, 5, and 8A-9B  relied on by the response show stacked or upper and lower chips connected electrically.  Note also the discussion of the drawings above.
With regard to the remarks on pages 45-47, i.e. 35 USC 112 (b), such rejections have not been maintained.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,157,951 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the ‘740 patent was extended or adjusted by 0 days.  
        2 I.e., With regard to claim 1, last four lines and identical or similar language in claims 8 and 12, “two wire layers”
        could be other wire layers  than “ a wire layer  forming a plurality of bit lines” and “a wire layer connected to drain regions”, or they could be “ a wire layer  forming a plurality of bit lines” and “the wire layer connected to drain regions”.  Similarly, the wiring of the lower chip and that of claim 1 may  or may not be the same.